Mr. Justice McGowan,
concurring in result. It is very manifest that the deed of Stephen H. Wood, of January 3,1850, was inartificially drawn, but whether we look at the property intended to be conveyed, the relation of the parties, or the terms of the paper itself, construing all of its provisions together, it seems to me there can be no doubt that the grantor meant to convey his interest in the land in question to A. B. McGilvary and his wife Nancy, not for life, but in fee. Indeed, the master found as a fact, that it was the intention of the parties that the conveyance should be made “to A. B. McGilvary and Nancy McGilvary, his wife, their heirs and assigns forever.” I do not think that the habendum is so wholly inconsistent with or repugnant to the premises as to make the habendum void, and, therefore, I concur in the conclusion reached by Mr. Justice Pope.